 Case 8:18-cv-00727-GW-PJW Document 108 Filed 03/27/20 Page 1 of 7 Page ID #:635


                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          SACV 18-727-GW(PJWx)                                           Date      March 27, 2020
 Title             Dish Network L.L.C., et al. v. Tvizion, LLC, et al.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                             None Present
                 Deputy Clerk                         Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                         None Present                                           None Present
 PROCEEDINGS:                IN CHAMBERS - RULING ON PLAINTIFF'S MOTION TO AMEND
                             FINAL JUDGMENT TO ADD JUDGMENT DEBTORS [107]


Attached hereto is the Court’s Ruling on Plaintiff’s Motion. The Court grants DISH’s motion to amend
the judgment so as to add NuMedia Global, Inc. and NuMedia Global Hosting, Inc. as judgment debtors.
DISH shall submit a proposed amended judgment within seven days of the filing date of this order.




                                                                                                    :
                                                                Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                   Page 1 of 1
Case 8:18-cv-00727-GW-PJW Document 108 Filed 03/27/20 Page 2 of 7 Page ID #:636



  Dish Network L.L.C., et al. v. TVizion LLC, et al., Case No. 8:18-cv-00727-GW-(PJWx)
  Ruling on Motion to Amend Final Judgment to Add Judgment-Debtors



           DISH Network (“DISH”) moves to amend the judgment entered April 1, 2019 – which,
  in part, awarded DISH $5,959,000.00 – after the default of defendants TVizion LLC
  (“TVizion”), 247 Smart Life, LLC and Ferras Jim Pshehalouk (“Pshehalouk”), individually and
  collectively d/b/a https://tvizion.com and https://247smartlife.com.                     See Docket No. 32.
  Specifically, DISH moves to add NuMedia Global Inc. (“NG”) and NuMedia Global Hosting
  Inc. (“NGH”) to the judgment, arguing that they are successor-in-interest corporations to
  TVizion.     DISH served both NG and NGH with this motion by mail1 to their respective
  registered agents for service on February 27, 2020, but neither NG nor NGH have responded to,
  or opposed, the motion. Pursuant to Local Rule 7-12, the Court can deem the failure to file an
  opposition as consent to the motion.
           Rule 69(a)(1) of the Federal Rules of Civil Procedure provides that “[t]he procedure on
  execution – and in proceedings supplementary to and in aid of judgment or execution – must
  accord with the procedure of the state where the court is located, but a federal statute governs to
  the extent it applies.” Fed. R. Civ. P. 69(a)(1) (emphasis added). Among other things, the rule
  allows reliance on state law to add judgment-debtors. See Levander v. Prober (In re Levander),
  180 F.3d 1114, 1120-21 (9th Cir. 1999). “Under California Code of Civil Procedure § 187, a
  court ‘has the authority to amend a judgment to add additional judgment debtors.’” Id. at 1121
  (quoting Issa v. Alzammar, 38 Cal.App.4th Supp. 1, 4 (1995)); see also Cal. Code Civ. Proc. §
  187 (“When jurisdiction is, by the Constitution or this Code, or by any other statute, conferred on
  a Court or judicial officer, all the means necessary to carry it into effect are also given; and in the
  exercise of this jurisdiction, if the course of proceeding be not specifically pointed out by this
  Code or the statute, any suitable process or mode of proceeding may be adopted which may
  appear most conformable to the spirit of this Code.”).
           Where a purchasing corporation is a mere continuation of a selling corporation, the
  purchasing corporation may be added to a judgment as a judgment-debtor. See McClellan v.
  Northridge Park Townhome Owners Ass’n, 89 Cal.App.4th 746, 754 (2001) (“[W]here the

  1
    DISH has not specifically provided the Court with authority for the proposition that service of such a motion by
  mail is a permissible means of adding judgment-debtors to a judgment, as opposed to compliance with the normal
  requirements for serving a party with process when an action is first initiated against it.

                                                            1
Case 8:18-cv-00727-GW-PJW Document 108 Filed 03/27/20 Page 3 of 7 Page ID #:637



  successor corporation is a mere continuation and hence liable for the acts of its predecessor, the
  liability of the new corporation may be enforced in an independent action . . . . However, in the
  alternative, a motion pursuant to the procedural mechanism of section 187 enables the court to
  consider disregarding the corporate entity on any of several theories in order to add an additional
  judgment debtor.”).    The Ninth Circuit has instructed that “[t]o be a mere continuation,
  California courts require evidence of one or both of the following factual elements: (1) a lack of
  adequate consideration for acquisition of the former corporation’s assets to be made available to
  creditors, or (2) one or more persons were officers, directors, or shareholders of both
  corporations.” Katzir’s Floor & Home Design, Inc. v. M-MLS.com, 394 F.3d 1143, 1150 (9th
  Cir. 2004). Immediately after that pronouncement, however, it also stated that “[i]nadequate
  consideration is an ‘essential ingredient’ to a finding that one entity is a mere continuation of
  another.” Id.
         Here, a former “Four Star Director” and “Director of Marketing Globally” for TVizion,
  Francis J. Healey (“Healey”), has provided a declaration in support of DISH’s motion. See
  Declaration of Francis J. Healey (“Healey Decl.”), Docket No. 107-2. Healey reports that when
  he first joined TVizion, Pshehalouk told him that Pshehalouk was the President and sole owner
  of TVizion. See Healey Decl., ¶ 5; see also Declaration of Bert Eichhorn (“Eichhorn Decl.”),
  Docket No. 107-3, ¶ 14 & Exh. 12. Healey worked under Pshehalouk and Pshehalouk’s “right
  hand men,” Anthony Nitz (“Nitz”) and Scott Miyano (“Miyano”), who were in charge of
  “affiliates” (resellers of subscriptions to TVizion’s streaming service). See Healey Decl. ¶ 6.
         Healey reports that in the Summer of 2018 – after this lawsuit was filed – Pshehalouk
  told him that he had created NG and had rebranded the TVizion streaming service as the
  NuMedia Global streaming service because TVizion was a defendant in this lawsuit. See id. ¶
  12.   Pshehalouk is NG’s Manager and Incorporator.          See Eichhorn Decl. ¶ 6 & Exh. 1.
  Pshehalouk told Healey that he (i.e. Pshehalouk) was the CEO, President and sole owner of NG,
  that the financial aspects of NG would be handled by his wife, Deanna Pshehalouk (“Deanna”),
  and that Miyano and Nitz would be in charge of the NG affiliates. See Healey Decl. ¶ 13; see
  also Eichhorn Decl. ¶ 16 & Exh. 13. Deanna had also handled the “financial responsibilities” for
  TVizion. See Healey Decl. ¶ 13.
         Pshehalouk told Healey that Pshehalouk planned to operate NG and its streaming service
  in the same manner that TVizion had operated, and that he was simply transferring all of


                                                   2
Case 8:18-cv-00727-GW-PJW Document 108 Filed 03/27/20 Page 4 of 7 Page ID #:638



  TVizion’s subscribers, financial accounts and back-office infrastructure over to NG. See id. ¶
  14. Pshehalouk was also rebranding TVizion’s marketing material in NG’s name. See id.
  Pshehalouk told Healey not to recruit any new affiliates or customers to TVizion’s service
  because it was being rebranded. See id. ¶ 15.
             Over the course of the next few months, the TVizion customers and affiliates Healey had
  recruited were transferred to NG’s streaming service. See id. ¶ 16. The customers’ subscription
  payments were also directed to NG accounts instead of TVizion accounts. See id. NG employed
  the same employees and affiliates as had worked for TVizion and Pshehalouk, and Pshehalouk
  told Healey that the streaming service’s content provider was the same. See id. ¶ 17. Healey
  knows of no assets that Pshehalouk left in TVizion. See id. ¶ 18.
             In April 2019, Pshehalouk told Healey and Nitz that while he was going to continue
  operating the streaming service in the same manner as usual, Pshehalouk was going to form
  another entity, NGH, to take in the customer payments from the rebranded streaming service.
  See id. ¶ 19. Pshehalouk also said he was transferring all of NG’s subscribers, financial accounts
  and back-office infrastructure to NGH. See id. According to Healey’s declaration, as with the
  transfer from TVizion to NG, Pshehalouk wholly-owned and controlled both entities, so he could
  do so for no consideration. See id. Pshehalouk said he was using the NG and NGH entities to
  continue operating the streaming service despite this litigation, and to protect the income he and
  his employees were receiving from the service. See id. NGH employs the same employees and
  affiliates as NG and TVizion had before it. See id. ¶ 21. Pshehalouk told Healey that affiliates’
  and employees’ commissions would be paid from NGH’s bank accounts going forward, and that
  Deanna would handle NGH’s “financial aspects.” See id. ¶ 20.
             DISH has also presented a declaration from an individual named Bert Eichhorn
  (“Eichhorn”), a licensed Private Investigator and the Manager of Field Security and
  Investigations for a company called NagraStar LLC (“NagraStar”). See Eichhorn Decl. ¶¶ 2-3.
  Eichhorn previously worked for DISH for eight years as a Senior Investigator and Auditor in the
  Signal Integrity department, which investigated theft or piracy of DISH’s programming. See id.
  ¶ 3. At NagraStar, Eichhorn is responsible for investigating piracy matters, in particular the
  piracy or compromise of NagraStar’s encryption technology DISH uses to protect its signal. See
  id. ¶ 4.
             A third-party purchased a subscription to NG’s streaming service at Eichhorn’s direction.


                                                     3
Case 8:18-cv-00727-GW-PJW Document 108 Filed 03/27/20 Page 5 of 7 Page ID #:639



  See id. ¶ 8. NagraStar thereafter conducted six tests from July 12, 2018 to February 4, 2019, to
  determine whether NG’s streaming service was distributing DISH’s signal, testing only a small
  percentage of the channels available on NG’s service. See id. ¶¶ 9-10. Those six tests revealed
  that NG was distributing DISH’s transmission of the Willow cricket channel. See id. ¶ 10 &
  Exhs. 3-8.    In addition, two tests conducted in August 2019 – again testing only a small
  percentage of the channels available on NG’s service – revealed that NG’s service was
  distributing DISH’s transmission of the Discovery Channel. See id. ¶ 11 & Exhs. 9-10.
         Eichhorn determined that NGH was formed less than two weeks after DISH secured the
  default judgment in this action. See id. ¶ 12 & Exh. 11. Deanna is NGH’s Secretary and
  Treasurer, and lists a service address that is the same as the one for Pshehalouk. See id. Miyano
  is listed as NGH’s President and Director. See id. ¶ 13 & Exh. 11.
         The evidence also reveals that TVizion’s bank accounts were closed in August-
  September 2018, while NG was opening up the first of its bank accounts in June and August
  2018. See id. ¶¶ 15-16, 21 & Exhs. 12-13, 16. With respect just to accounts held at Bank of
  America, the evidence reveals $28,500 being transferred from TVizion’s accounts held at that
  institution to two accounts NG held there by way of five transactions between June 20 and July
  31, 2018. See id. ¶¶ 22-23 & Exhs. 15-16. NG’s bank accounts were closed in November 2018,
  March 2019 and May 2019. See id. ¶¶ 17, 19, 24, 26 & Exhs. 13-14, 16-17.
         Deanna and Miyano opened NGH’s account with Bank of the West on May 20, 2019.
  See id. ¶ 27 & Exh. 18. That bank account received deposits of $390,000 between May-October
  2019, amounts that are roughly consistent with deposits into TVizion’s and NG’s bank accounts
  prior to that period, when those accounts were in existence. See id. ¶ 29 & Exh. 18.
         DISH has been unable to locate any assets in TVizion’s name, and TVizion and
  Pshehalouk have made no attempt to satisfy the Judgment entered in this case. See id. ¶¶ 30-32.
  Pshehalouk and TVizion never informed DISH or NagraStar that NG and NGH were being
  formed or that any of TVizion’s assets were being transferred to those entities. See id. ¶ 33.
         In McClellan, the California Court of Appeal affirmed the trial court’s finding that the
  new homeowners’ association was a mere continuation of the prior association. In doing so, it
  relied, in part, on facts that are analogous to those present here:
               The new entity, Northridge Park, was the homeowners association for the
         same condominium complex, whose membership consisted of the same unit
         owners. The same individuals served on the boards of Peppertree and Northridge

                                                     4
Case 8:18-cv-00727-GW-PJW Document 108 Filed 03/27/20 Page 6 of 7 Page ID #:640



         Park. The same management company remained in place. Both Peppertree and
         Northridge Park derived their income from the homeowner dues assessed to the
         membership.
  89 Cal.App.4th at 756. Here, DISH has been unable to locate any assets held by TVizion,
  thereby at least strongly suggesting that there was no consideration transferred from NG to
  TVizion for TVizion’s assets. Moreover, the evidence indicates that Pshehalouk was simply
  using NGH – which he formed less than two weeks after the default judgment was entered in this
  case – to continue operating the streaming service despite this litigation and to take in customer
  payments in order to protect his and his employees’ income, and that he did so by way of, in part,
  transferring all of NG’s subscribers, financial accounts and back-office infrastructure to NGH for
  no consideration. As TVizion’s bank accounts closed down and the money-streams dried up,
  NG’s bank accounts opened up and the cash-spigot opened. The same pattern soon thereafter
  repeated, with NG’s bank accounts closing down and NGH’s bank accounts opening, with the
  latter suddenly freshly awash in deposits. With these facts established (or at least not opposed,
  given NG’s and NGH’s failure to respond to this motion), the Court easily concludes that DISH
  has demonstrated a lack of adequate consideration for acquisition of TVizion’s assets. See
  Katzir’s Floor & Home Design, 394 F.3d at 1150.
         As for the second factual element California law recognizes – one or more persons were
  officers, directors, or shareholders of both corporations, see id. – the evidence supports the
  conclusion that Pshehalouk was: the President and sole owner of TVizion; the Manager,
  Incorporator, CEO, President and sole owner of NG; and that he was the driving force behind
  forming NGH and transferring all subscribers, financial accounts and back-office infrastructure
  from NG to NGH, for no consideration. There is at least some evidence that Pshehalouk wholly-
  owned and wholly-controlled both NG and NGH. While Deanna – Pshehalouk’s wife – might be
  NGH’s Secretary and Treasurer, and Miyano – one of Pshehalouk’s “right hand men” – might be
  NGH’s President and Director, the factual record clearly demonstrates that Pshehalouk was the
  driving force behind all of the corporate maneuvering aimed at continuing the operation of the
  streaming service at issue.
         The Court will not permit Pshehalouk and TVizion to avoid the California authority that
  allows for amending a judgment to add judgment-debtors who constitute a “mere continuation”
  of the original corporate debtor simply because Pshehalouk decided to select people other than
  himself to serve as the latest corporate iteration’s key officers and directors, especially when he

                                                   5
Case 8:18-cv-00727-GW-PJW Document 108 Filed 03/27/20 Page 7 of 7 Page ID #:641



  clearly continued to pull the strings behind the scenes. See Carr v. Barnabey’s Hotel Corp., 23
  Cal.App.4th 14, 20 (1994) (“‘The greatest liberality is to be encouraged in the allowance of such
  amendments in order to see that justice is done.’”) (quoting Carman v. Athearn 77 Cal.App.2d
  585, 594 (1947)); Cleveland v. Johnson, 209 Cal.App.4th 1315, 1330 (2012) (“[S]uccessor
  liability, like alter ego and similar principles, is an equitable doctrine. As with other equitable
  doctrines, ‘it is appropriate to examine successor liability issues on their own unique facts’ and
  ‘[c]onsiderations of fairness and equity apply.’”) (quoting CenterPoint Energy, Inc. v. Superior
  Court, 157 Cal.App.4th 1101, 1122 (2007)); see also Wolf Metals Inc. v. Rand Pac. Sales, Inc., 4
  Cal.App.5th 698, 709-11 (permitting post-default judgment amendment of judgment to add
  successor corporation as judgment-debtor, stating that “when a judgment is entered against a
  corporation due to its failure to litigate a defense, due process is not contravened by the
  amendment of the judgment to include a corporation that is the defendant’s mere continuation”).
  In addition, even if a successor-liability theory would not work as to NGH because there was no
  direct transfer from TVizion to NGH, see Katzir’s Floor & Home Design, 394 F.3d at 1151,
  NGH may still be liable for TVizion’s debts “when the transfer of assets to the purchaser is for
  the fraudulent purpose of escaping liability for the seller’s debts.” Cleveland, 209 Cal.App.4th at
  1334 (omitting internal quotation marks). The evidentiary record is clearly sufficient to reach
  that conclusion here as well.
         For the foregoing reasons, the Court grants DISH’s motion to amend the judgment so as
  to add NuMedia Global Inc and NuMedia Global Hosting Inc as judgment debtors. DISH shall
  submit a proposed amended judgment within seven days of the filing date of this order.




                                                   6
